t c memo united_states tax_court john m alterman trust u a d may ronald gordon and donald gavid trustees transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date michael todd welty kristina l novak and denise m mudigere for petitioners in docket nos and jenny l johnson and guinevere m moore for petitioner in docket no cases of the following petitioners are consolidated herewith bryan s alterman trust u a d date bryan s alterman trustee transferee docket no richard c alterman trust u a d date richard c alterman trustee transferee docket no and estate of john marks alterman deceased melvin s black personal representative transferee docket no david b flassing angela b reynolds catherine marie thayer and steven rex guest for respondent memorandum findings_of_fact and opinion buch judge courts including this court have been plagued by midco cases rarely do these cases present themselves for a determination of the underlying liabilities instead these cases are postured so that the courts are asked to determine whether someone other than the taxpayer should be on the hook for the taxpayer’s liability they are transferee_liability cases and so are these cases the fact patterns of these cases are similar someone sells an interest in a corporation for a good price the corporation doesn’t pay its taxes and the internal_revenue_service irs goes after the former shareholder for the taxes the outcomes of these cases vary many taxpayers have prevailed at the trial_court but many of those taxpayers have seen their victories turned to defeat on appeal the irs has likewise prevailed at the trial_court and its victories have slone v commissioner ___ f 3d ___ wl 9th cir date vacating and remanding tcmemo_2012_57 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner t c memo continued uniformly survived appeal rarest of all is the taxpayer victory that survives - - appeal but each case stands on its own outcomes are determined by the facts of each specific case and what is established by the record these consolidated cases present unique facts and evidentiary holes that distinguish them from those cases where the irs ultimately prevailed first the record is clear that petitioners took steps to ensure that the irs was paid what it was due even if those steps were ultimately unsuccessful second because petitioners did not receive a transfer from the company they sold direct transferee_liability cannot be established third to prevail under a transferee of a continued 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 for a recent example see 779_f3d_448 7th cir aff’g tcmemo_2011_297 680_f3d_417 4th cir aff’g tcmemo_2011_63 see eg holden v commissioner tcmemo_2015_83 at n holden v commissioner tcmemo_2015_131 at n noting that separate cases involving the same taxpayer and issues each turn on the facts established by the record in each separate case see also feldman v commissioner tcmemo_2011_297 wl at noting different outcomes in midco cases because of the distinct facts and circumstances of each case transferee theory the commissioner must prove that there was a fraudulent transfer at each step along the way and the commissioner failed to prove that the purchasers of the company were insolvent or approaching insolvency at any relevant time indeed the commissioner failed to prove that the taxpayer company was insolvent it is these evidentiary holes that require that we hold for petitioners findings_of_fact i alterman corp background in sidney alterman mr alterman sr founded the businesses that would later become part of an affiliated_group controlled by alterman corp ac mr alterman sr started this business with a single truck and grew it into a national freight hauling company that transported perishable foods across the united_states ac’s primary assets were trucks tractors trailers and real_estate that served as terminals mr alterman sr incorporated ac in under florida law and ac based its business in miami florida ac became the parent of transport realty co and alterman transport lines which in turn held the wholly owned subsidiary reefer division ac and its subsidiaries were treated as c corporations under the internal_revenue_code mr alterman sr had three sons john bryan and richard john was an attorney and acted as general counsel for ac but he developed parkinson’s disease and had to quit working in bryan was educated as a social worker he served on the board_of directors for ac and was vice president of operations for alterman transport lines until approximately when he had to quit after suffering multiple bouts of cancer middle son richard had a ph d in the history and philosophy of american education and he worked in the academic world until taking a position at alterman transport lines as vice president in in date mr alterman sr created the sidney alterman irrevocable_trust for the benefit of his three sons mr alterman sr funded this trust with a significant portion of ac stock the trust instrument provided that a_trust would be created for each of the beneficiaries upon mr alterman sr ’s death in addition mr alterman sr ’s will provided that a_trust would be created for each of his sons upon his death and each of these trusts would receive one- third of of his residuary_estate mr alterman sr died in immediately before his death ac was owned as follows the probate_court accepted a revised will that mr alterman sr had never signed as his final will which provided for these three separate trusts as well with slightly different terms shareholder ownership of shares outstanding percent sidney alterman irrevocable_trust sidney alterman john alterman richard alterman revocable_trust bryan alterman revocable_trust john alterman trust u a d dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the alterman brothers each had two trusts for their benefit following the death of mr alterman sr their preexisting interest in the sidney alterman irrevocable_trust and the trusts that were created under the terms of mr alterman sr ’s will they agreed to consolidate their interests into one trust apiece instead of two the sidney alterman irrevocable_trust remained in existence for administrative convenience well after mr alterman sr ’s death the alterman brothers chose to separate it into three separate trusts for filing purposes in date these three separate trusts are the petitioner trusts in these cases the john m alterman trust u a d date the bryan s alterman trust u a d date and the richard c alterman trust u a d date the share purchase agreement executed date lists the sellers as the sidney alterman irrevocable_trust mr alterman sr ’s estate john alterman individually the richard alterman revocable_trust the bryan alterman continued when mr alterman sr died his family was faced with an estate_tax bill of dollar_figure considering the estate’s significant tax_liability and the fact that most of the estate’s assets were tied up in ac stock the estate borrowed dollar_figure from ac to pay the tax bill ac reflected this transaction as a note receivable on its balance_sheet ii decision to sell ac richard alterman became president and chairman of the board_of ac after his father’s death in and he remained in that position until ac’s stock was sold to midcoast investments inc midcoast on date like his older brother john richard was stricken with parkinson’s disease and the youngest brother bryan had long been sidelined battling multiple bouts of cancer faced with the loss of their father their own failing health the loss of working_capital in the business due to the necessity of borrowing corporate funds to satisfy continued revocable_trust and the john alterman trust u a d this fact is relevant because the commissioner argues that the three petitioner trusts the john m alterman trust u a d date the bryan s alterman trust u a d date and the richard c alterman trust u a d date are transferees of transferees sidney alterman irrevocable_trust and the estate of sidney alterman from ac whereas the commissioner argues that the estate of john marks alterman is an initial transferee from ac the estate_tax liability and the declining profitability in the operations of ac the alterman brothers decided to sell ac richard hired carter morse co to help find a buyer and publicly announced that ac would be sold and cease operations on date the altermans’ primary contact at carter morse was frank morse a managing director who had a background in finance and banking and who specialized in financial advisory services for mergers acquisitions and divestitures although carter morse presented the altermans with two or three potential buyers the altermans did not reach a deal with any of them after the decision to sell had been made and the process was under way the alterman brothers decided that it would be best to sell the assets of ac the altermans had run sale scenarios that showed they could get a better price this way than if they sold ac outright these scenarios always included payment of all of ac’s tax_liabilities over the course of ac sold all of its trucks and terminals resulting in capital_gains the altermans also retained the berger singerman law firm to represent and advise them during the sale process and to ensure that ac complied with its obligations under the worker adjustment and retraining notification act warn act the main attorneys that worked for the altermans on the sale of ac were robert barron nick jovanovich and sheldon polish mr barron was a veteran in the corporate law field with experience in both buy- and sell-side transactions and he also served as chair of the business law section of the florida bar association’s legal opinion standards committee both mr jovanovich and mr polish were tax attorneys mr jovanovich in addition to being a tax lawyer was a licensed certified_public_accountant c p a had an ll m in taxation was certified by the florida bar association as a tax attorney and had approximately years’ experience in corporate tax and tax controversy mr polish had approximately years’ experience and also was a c p a he specialized in income_tax law and had previously worked for the irs ernst young and greenberg traurig and he helped dozens of clients sell their business interests finally ac’s longtime accountants lefcourt billig tiktin yesner p a assisted the altermans in the sale process jeffrey lefcourt had known the the worker adjustment and retraining notification act warn act pub_l_no secs stat pincite requires that a covered employer send employees notice of its intention to cease operations and terminate their employment at least days before doing so the warn act sec_3 was amended by the workforce innovation and opportunity act pub_l_no sec_512 sec_128 stat pincite alterman family since he was a child and his firm became ac’s accountants in the early 1990s ultimately these advisers presented the shareholders with two bids to purchase their shares from two potential purchasers midcoast investments inc midcoast and the diversified group inc diversified iii negotiations with midcoast and diversified midcoast learned that ac was planning to sell and it initially approached mr lefcourt to make a bid mr polish had previously dealt with graham paul wellington a midcoast representative and mr polish had a favorable impression of midcoast after the initial overtures midcoast and ac’s attorneys began negotiating a deal for midcoast to buy ac’s stock and reengineer ac into an asset recovery business after several meetings over a period of six months that included richard alterman members of the ac team of attorneys and advisers and donald stevenson and mr wellington of midcoast mr stevenson presented the alterman team with a letter of intent from midcoast to purchase the ac shares midcoast described its plan for a viable business and provided significant representations warranties and covenants to the shareholders midcoast represented that it had been in the financial services business for many years and that it was among the top largest purchasers of delinquent consumer receivables in the united_states midcoast explained that it wanted to purchase the shares of ac because it wanted to enter into a joint_venture agreement to purchase distressed credit card receivables and that midcoast needed to quickly purchase this debt at trial mr jovanovich testified my understanding is that midcoast because they had a history of acquiring businesses that were in the debt recovery service business that they intended in the initial phase to avail themselves of write- offs legitimate write-offs and to the extent that there was any_tax liability that was required to be reported on the tax_return that that tax_liability would be fully paid_by the company midcoast described its business plan as a deferral of tax and not an elimination of ac’s putative tax the altermans’ advisers spent time performing due diligence on midcoast and what it planned to do mr morse contacted midcoast references to get their impressions of midcoast mr barron was reassured by the fact that midcoast was represented by what he considered to be a reputable law firm akerman senterfitt and that the escrow agent being used was another reputable firm morris manning martin llp mr barron also testified that when he met mr stevenson he was a sharp impressive person mr barron generally understood midcoast’s business plan and the altermans’ tax attorneys mr jovanovich and mr polish understood that there were legitimate ways that midcoast could achieve its business plan mr barron generally understood that midcoast was an experienced collector of delinquent credit card receivables and would defer ac’s taxable gain through this business model he understood that midcoast had arrangements with the banking organizations that they did either a joint_venture of sic some type of transaction with the banking organization where they would put credit card receivables into alterman corporation midcoast would use the cash in the target companies to buy the receivables or interests in the joint_venture that owned the receivables and that there would be a write down of those credit card receivables based upon collectability which would cause a deferral of the tax mr jovanovich testified that the tax_deferral sounded plausible absolutely particularly in pre-2004 he further explained that the tax_deferral was plausible because there were certainly avenues to defer the tax and one of the avenues which existed back then was the ability to do partnerships contribute built in losses and keep the inside_basis at a high amount mr polish understood midcoast’s plan to include startup phase writeoffs midcoast’s representatives explained that over the years that they have been doing this business that at the time of the acquisition of this that there were certain things that could be written off in the startup phase of the business that wouldn’t be actually worth anything in the future then after the initial writeoff the business would begin generating income in the subsequent years and then they’d have to pay the tax mr polish a seasoned and experienced tax lawyer and c p a thought that midcoast’s tax_deferral plan sounded reasonable mr lefcourt the accountant for ac and the altermans’ longtime family friend understood midcoast’s business model to be buying delinquent credit card receivables and that there were early write-offs which would defer much of that tax if not all of that tax to a later period and therefore they could use all the money that they got in the purchase towards their activities the midcoast representatives’ assurances that midcoast had a history of success in this business bolstered the confidence of the altermans’ attorneys and advisers mr polish believed that midcoast would operate ac and that it was a g o ing concern that was solvent that could pay the taxes mr jovanovich testified that he did not believe notice_2001_16 applied to this transaction because notice_2001_16 2001_1_cb_730 intermediary transactions tax_shelter indicated that the irs may challenge certain intermediary transactions and their reported tax results and that the irs designates these transactions as listed transactions for purposes of sec_1_6011-4t b temporary income_tax continued there was no intermediary no plan to use an intermediary and no plan to avoid paying the tax_liability the final purchase_price for the ac shares was dollar_figure midcoast used the following purchase_price formula cash plus estimated_tax prepayments minu sec_44 of ac’s projected income_tax_liability while these negotiations were ongoing mr morse presented the altermans with a rival bid from diversified to purchase their shares diversified’s bid would give the alterman shareholders approximately dollar_figure million more than midcoast’s bid diversified sent the altermans’ advisers a copy of a memo it had prepared to show that its proposal was distinguishable from the transaction in owens v continued regs fed reg date and sec_301_6111-2t temporary income_tax regs fed reg date this differential was based on a comparison of diversified’s bid and midcoast’s initial bid midcoast later increased its purchase_price midcoast claimed in its date letter to mr barron that it was being presented with opportunities to purchase charged-off receivables at attractive prices due to a soft market and the need for certain banks to report increased earnings in the third and fourth quarters midcoast is prepared to pass onto the shareholders such savings commissioner mr jovanovich however vehemently disagreed with diversified’s analysis the altermans’ advisers told midcoast about diversified’s bid in response midcoast in a letter dated date told the altermans that midcoast has no competitors and that other transactions were tax_shelters in this letter midcoast also promised it would provide the alterman shareholders with a postclosing cash pro forma showing how the new asset recovery business would operate which it did midcoast wrote in this letter that the pro forma financial statement was based on actual historical experience as well as industry- wide data at this point the altermans’ attorneys did further research into transferee_liability and determined that diversified’s offer lacked economic_substance and business_purpose the altermans’ attorneys met again with diversified and asked diversified to further describe its business and to provide them with guaranties a that ac would not be dissolved for at least three years b that ac would reinvest net cashflows for at least three years c that no actions would be taken to cause 568_f2d_1233 6th cir finding that a taxpayer working within the law may legitimately seek to avoid taxes however w hat the law does not permit a taxpayer to do is to cast transactions in forms when there is no economic reality behind the use of the forms aff’g in part rev’g in part 64_tc_1 transferee_liability and d that ac would retain a specified amount of cash to pay its tax_liabilities after the sale diversified refused and consequently the altermans declined to move forward with diversified despite its higher offer indeed mr lefcourt recalled that diversified didn’t want to talk about what their business was almost like it was none of our business and they the berger singerman attorneys got terribly concerned about it midcoast by contrast provided the altermans with significant representations covenants and warranties some of which midcoast offered initially and others for which the altermans’ advisers negotiated midcoast met with the altermans’ advisers again on date not only in person at that meeting but also in further correspondence midcoast promised that ac would not be dissolved after the sale but would continue in accordance with the representations made to the selling shareholders indeed this promise was memorialized the altermans’ attorneys fought for an ongoing corporate net_worth requirement of dollar_figure million continuing at least four years after the sale to ensure that the purchaser was going to cause the corporation to pay the deferred_tax_liability as it went due the advisers wanted to ensure that the purchasers had the wherewithal in order to effectuate that payment and it was critically important to both the advisers and the altermans the minimum net_worth requirement was there to make sure funds were available to pay any of that tax_liability that was due at the end of the year mr barron drew additional confidence in the viability of the transaction from a direct representation in the share purchase agreement that the midcoast entities that would be purchasing ac had a net_worth of dollar_figure million a provision for which the altermans had to negotiate there was a lot of back and forth between the ac shareholders’ attorneys and midcoast’s counsel one of the areas that midcoast was investigating was ac’s potential environmental liabilities after the ac shareholders signed a final letter of intent dated date midcoast through its counsel at akerman senterfitt did extensive due diligence on ac mr barron coordinated with ac to provide the information that midcoast requested mr barron testified that the ac shareholder’s attorneys were constantly communicating with midcoast’s lawyers to provide midcoast with additional information that it had requested midcoast’s due diligence period was extended twice the final share purchase agreement included the following promises by midcoast - midcoast would not allow ac to be dissolved or liquidated for at least four years and had no intention of allowing that after four years either - midcoast would reengineer ac into an asset recovery business - - - - - midcoast would ensure that ac invested at least dollar_figure into delinquent receivables and would reinvest the proceeds into more delinquent receivables for the next years midcoast would ensure that ac maintained a net_worth of at least dollar_figure million for at least four years midcoast would cause ac to pay the deferred_tax_liability to the extent that the deferred_tax_liability is due given the company’s post-closing business activities and shall file all federal and state_income_tax returns on a timely basis related thereto midcoast would indemnify the former shareholders against any and all claims including any damages losses deficiencies liabilities costs and expenses resulting from and relating to any misrepresentation breach of warranty or nonfulfillment of any agreement or covenant on the part of any purchaser under this agreement midcoast would represent that the combined net_worth of purchasers exceeds dollar_figure as of the date hereof and as of the closing date the share purchase agreement also incorporated by reference an escrow agreement that controlled the flow of funds and gave specific instructions to the escrow agent the altermans’ advisers were not asked to write a formal tax opinion but their tax attorney mr jovanovich said that we didn’t feel that a tax opinion would have been of value b ecause the opinion would have had reps representations factual assumptions and again we would have been relying on the same assumptions that we put into the purchase agreement indeed the commissioner’s own expert agreed that an opinion writer in this circumstance would have to assume all of those representations contained in the share purchase agreement were true richard alterman testified that he relied on his attorneys to evaluate the midcoast deal and requested that they advise him on the transaction’s validity he explained that he understood due diligence to mean that you look at the details of the transaction and determine whether you want to go forward he relied on his attorneys to do this iv redemption transaction before the ac shareholders signed the share purchase agreement with midcoast midcoast required that ac spin off all the assets and liabilities that midcoast did not want for purposes of its new asset recovery business ac formed and was the owner of alterman enterprises llc which filed its articles of organization on date alterman enterprises then formed six wholly owned subsidiary llcs between october and date ac transferred its trucking terminals and associated liabilities to alterman enterprises as part of the partial_redemption ac transferred the dollar_figure note receivable which represented the money borrowed to pay mr alterman sr ’s estate_tax to alterman enterprises after the redemption alterman enterprises had dollar_figure of equity which included the dollar_figure note receivable and ac had sufficient funds remaining to cover its liabilities including the putative tax_liabilities with net equity of dollar_figure the redemption did not render ac insolvent a fact acknowledged by the commissioner’s expert on date ac then distributed the alterman enterprises stock to its shareholders in exchange for part of their ac stock this represented a partial_redemption of the ac shares specifically ac redeemed big_number shares of ac stock leaving big_number remaining ac shares outstanding the value per share was approximately dollar_figure after the redemption the ac shareholders held interests in alterman enterprises in the same proportion as their interests in ac specifically the ownership percentages of both ac and alterman enterprises were shareholder ownership of shares outstanding percent sidney alterman irrevocable_trust continued in late ac entered into an agreement to sell its name alterman its logo and its florida customer list to colorado boxed beef co v sale of ac stock to midcoast midcoast through its two domestic subsidiaries midcoast acquisitions corp mac and midcoast credit corp mcc collectively midcoast acquisition vehicles purchased of the outstanding shares of ac stock mac purchased and mcc purchased of the ac stock the consummation of the purchase was controlled by the share purchase agreement described previously the parties used morris manning martin as the escrow agent for the sale which mr barron considered to be reputable because he had previously closed a transaction where morris manning martin had served as escrow agent the midcoast acquisition vehicles borrowed dollar_figure from sequoia capital llc to fund the dollar_figure purchase_price under the terms continued sidney alterman john alterman richard alterman revocable_trust bryan alterman revocable_trust john alterman trust u a d mac borrowed dollar_figure and mcc borrowed dollar_figure mac agreed to repay dollar_figure and mcc agreed to repay dollar_figure to sequoia we find continued of the loan agreements mac and mcc had to repay dollar_figure collectively on demand with the difference representing implied interest on the loandollar_figure the escrow agreement required the separation of funds first sequoia as lender to the midcoast acquisition vehicles had to deposit the purchase_price into morris manning martin’s interest on lawyers trust account iolta next ac had to deposit its cash into the iolta the escrow agreement provided that at all times the ac funds would remain ac’s exclusive property after those deposits morris manning martin would pay out the purchase_price to the ac shareholders finally morris manning martin would credit the ac funds back to a new ac bank account in the exact amount that ac had deposited into the iolta all these steps were contingent on the buyer’s and seller’s following through with the agreement and morris manning martin was instructed to stop the execution of the escrow agreement if one or both parties failed to abide by the terms of the agreement continued that the difference between the amounts advanced and the amounts that mac and mcc agreed to repay represents implied interest these loans from sequoia to the midcoast acquisition vehicles were satisfied the same day that they were entered into by the proceeds of the sale of the ac shares to sequoia the sale of ac by the alterman shareholders to the midcoast acquisition vehicles on date had the following steps sequoia as lender deposited dollar_figure into the escrow account of morris manning martin at wachovia bank which was an iolta ac deposited its dollar_figure cash into the escrow account morris manning martin sent dollar_figure total to the alterman shareholders representing the purchase_price paid_by midcoast plus reimbursement for professional fees and less a dollar_figure holdback pending the outcome of a florida state intangible_property tax exam morris manning martin sent dollar_figure to mac morris manning martin sent dollar_figure to mcc morris manning martin sent dollar_figure to ac at its deutsche bank account the escrow agreement had wire instructions for specific accounts for the former alterman shareholders but not specific account information for ac’s funds however the escrow agreement specified that ac would instruct morris manning martin where to send the funds ac instructed the funds to be sent the escrow agreement directed the escrow agent to make the following disbursements ii after but not before the occurrence of the purchase_price delivery time to deliver the alterman escrow funds to alterman and to disburse alterman escrow funds as alterman shall direct the parties acknowledging that at such time alterman shall be owned and controlled by the continued to its new bank account at deutsche bank and the funds were sent that day date at the time of the sale of the ac stock to midcoast ac had assets of dollar_figure in cash and dollar_figure in prepaid taxes and an expected tax_liability for of dollar_figure resulting in net equity of dollar_figure during the sale on date ac’s cash was held in morris manning martin’s iolta as required under the escrow agreement after the sale that cash was transferred to ac’s account at deutsche bank accordingly ac again had assets of dollar_figure in cash and dollar_figure in prepaid taxes and an expected tax_liability for of dollar_figure resulting in the same net equity of dollar_figure after the transaction on date continued buyers dollar_figure dollar_figure - dollar_figure dollar_figure this net equity reflects an additional dollar_figure of equity over the amount existing on date vi sequoia’s immediate purchase of ac stock without former shareholders’ knowledge unbeknownst to the altermans or their advisers midcoast and sequoia had an agreement for sequoia to immediately purchase the ac shares from the midcoast acquisition vehicles midcoast and its representatives had always maintained that midcoast planned to reengineer ac into an asset recovery business and it made significant promises to this effect in the share purchase agreement indeed midcoast’s own representative that the commissioner called as a witness at trial mr wellington testified question in any of the meetings that you attended with mr alterman and or any of his representatives any of them was it communicated to anyone on the alterman side of the table that midcoast intended to immediately resell the alterman corporation as soon as it closed on the acquisition of that corporation mr wellington to the contrary question to the contrary what do you mean by to the contrary mr wellington it was expressed that it was being acquired to be reengineered into the credit card deduction business that asset recovery business midcoast represented to the altermans and their advisers that the tax_liability was to be offset through the use of certain high basis low market_value assets including the purchase and collection of credit card receivables as mr wellington candidly testified midcoast misled the altermans their attorneys at berger singerman and their c p a mr lefcourt further the commissioner’s own expert testified that neither the altermans nor their attorneys had any way of knowing that midcoast would sell the stock to sequoia or that midcoast had lied to them that this scheme was not reasonably discoverable by the altermans was further confirmed by irs revenue_agent anne tinkell who later investigated midcoast for promoter penalties she testified that she tried to uncover fraud by midcoast and kept asking questions of midcoast during her four-year investigation ultimately after being repeatedly told that midcoast was in the business of reengineering target corporations into asset recovery businesses and after doing research on midcoast that indicated it was one of the largest debt collection agencies in the country she concluded i was unable to uncover any evidence of false and fraudulent statements by midcoast it doesn’t mean that it wasn’t there i just was unable to get my hands on it neither the alterman brothers nor their advisers knew about midcoast’s immediate sale of the ac stock to sequoia until the irs subpoenaed them years later in when mr barron finally discovered that midcoast had not caused ac to pay its tax_liability he was shocked and stunned mr jovanovich nearly fell off his chair when he heard the news mr jovanovich testified that the immediate purchase by sequoia was something with which he would never associate myself or allow clients to associate themselves with as noted by mr barron sequoia’s immediate purchase of ac was completely opposite of what we were told midcoast concealed its intended sale of the ac shares to sequoia from the altermans and their advisers and midcoast’s intent was not reasonably discoverable by the altermans or their advisers after sequoia took over ac it contributed dollar_figure million to ac’s deutsche bank account on date after this transfer ac had assets of dollar_figure in cash and dollar_figure in prepaid taxes and it had dollar_figure in deferred tax_liabilities resulting in a net balance of dollar_figure ac then sent dollar_figure to an account in the name of delta trading partners llc in the cook islands on date neither party offered evidence about who owns this account or who holds an interest in delta trading partners or where the money went after this point ac further sent dollar_figure to mcc on date on date mcc and mac paid alterman enterprises the dollar_figure held back under the share purchase agreement after they were informed by mr barron that ac’s state intangible_property tax exam had resulted in a ruling that ac had overpaid its tax in date ac filed a form_4466 corporation application_for_quick_refund of overpayment of estimated_tax requesting a refund of dollar_figure the irs issued a refund check to ac for this amount and ac deposited dollar_figure into its deutsche bank account in date on date ac transferred dollar_figure from its deutsche bank account to mcc’s suntrust bank account the transfer indicated that it was for the benefit of ac ac also filed a form_7004 application_for automatic_extension of time to file corporation income_tax return in date on date ac filed its form_1120 u s_corporation income_tax return for the tax_year ending date stating that it owed no tax ac claimed a deduction for losses from interest_rate_swap option sales which offset the deferred gain that midcoast had promised to pay under the share purchase agreement of dollar_figure in deferred taxes ac filed returns for and the irs received ac’s form_1120 for the tax_year on date this form showed interest_income of dollar_figure the deutsche bank statement for the account in ac’s name for date shows year-to-date dividends interest of dollar_figure on date the irs received ac’s form_1120 for the tax_year ac changed its name to enterprises of miami and administratively dissolved in date because it did not file its annual report vii audit the irs audited ac’s form_1120 return and disallowed the loss deduction the examination began in the irs issued a notice_of_deficiency to ac on date determining a deficiency of tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure ac did not file a petition to challenge the notice the irs took minimal steps to try to collect the tax_liability from ac or to pursue related entities after it assessed the tax in date revenue_officer ted hanson was assigned to the case originally in date officer hanson first made transferee_liability recommendations before further investigating ac he said the purpose of this investigation is to determine if there is collection potential from alterman corporation should a transferee assessment under sec_6901 be recommended against it it is unclear what unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure officer hanson investigated but he said he could not determine whether there were any assets remaining in ac remarkably according to the record before us nothing was done for over a year the next revenue_officer to do substantive research on the case was ann taylor who began to work the case on date but she did not vigorously pursue leads to find ac assets officer taylor determined early in her investigation that ac had changed its name to enterprises of miami officer taylor testified that she did not pursue any leads that were given to her about people she had identified that were connected with enterprises of miami but focused exclusively on ac officer taylor did not use the bank account information that she received to attempt to trace funds that appeared to have been wired offshore officer taylor then declared in her final report dated date that ac’s tax_liability was uncollectible on date the irs asserted ac’s putative tax_liability against the three petitioner trusts as transferees of transferees under sec_6901 the notices of liability were sent to the bryan s alterman trust u a d date the richard c alterman trust u a d date and the john m alterman trust u a d date and in those notices the irs determined that each of the recipients was liable as a transferee of mr alterman sr ’s estate and the sidney alterman irrevocable_trust who were initially transferees of ac for the entire amount of its deficiency of dollar_figure and accuracy-related_penalty of dollar_figure for plus statutory interest the irs further issued a related notice of liability on date to petitioner john alterman determining he was liable as an initial transferee of ac for dollar_figure of the deficiency and accuracy-related_penalty plus interest viii former ac shareholders prevail against midcoast for breach of contract and fraud neither the altermans nor their advisers learned of midcoast’s fraud until after the irs began auditing ac’s form_1120 as part of that examination the altermans received information document requests from the irs in date mr barron wrote to midcoast on behalf of the former shareholders in late date requesting that it honor the share purchase agreement and pay costs associated with the irs’ requests for information the altermans later filed suit in date against midcoast michael bernstein and donald stevenson for breach of contract fraud in the inducement and conspiracy to commit frauddollar_figure alterman v mdc credit corp no ca fla cir ct final judgment entered date mr stevenson gave a deposition in this case and reached a settlement with the altermans the commissioner filed a motion in continued a florida state court found in favor of the altermans and awarded them a judgment on date against midcoast for approximately dollar_figure for the amounts that the altermans had already spent in responding to the irs inquiries and claims further the court held that midcoast had to indemnify the former shareholders against further irs liability as a result of ac’s tax_liability in mr stevenson testified in griffin v commissioner a case involving another stock sale to midcoast in part of his testimony mr stevenson described midcoast’s routine practice and profiles of typical target corporations it sought to acquire midcoast’s practice of purchasing and reengineering the targets into asset recovery businesses that purchased receivables and how this method was used to defer tax he further explained midcoast’s general practice of using a formula for the purchase_price of the target’s assets less a percentage of its tax_liability mr stevenson also testified that his role for midcoast was to identify potential target corporations and to relay information about midcoast to those continued limine to exclude mr stevenson’s deposition testimony however petitioners seek to have his deposition admitted as evidence in these proceedings we declined to rule on this motion at trial tcmemo_2011_61 petitioners seek to have this testimony admitted as well but the commissioner filed a motion in limine to exclude it we declined to rule on this motion at trial potential targets however he typically did not have any further contact with the former shareholders of the target corporations midcoast purchased after he sent them a letter of intent ix midcoast principals indicted in the u s government indicted many of the midcoast principals in united_states v veera the government brought charges against mr stevenson among others and alleged in its indictment that midcoast’s acquisition staff was misleading the target corporations’ shareholders and their representatives about how midcoast financial would use the corporations after they were purchased indeed the government further alleged that midcoast concealed midcoast financial’s actual business model in particular of buying and immediately re-selling target corporations from its acquisition staff so that the target corporations’ income taxes could be evaded this concealment necessarily caused the midcoast financial acquisition staff to describe midcoast financial’s business model united_states v veera no e d pa date superseding indictment in addition there were criminal informations filed in united_states v ahn no e d pa filed date and united_states v del bove no e d pa filed date both mr ahn and ms del bove were involved with midcoast at the time that the altermans sold their stock in ac to midcoast veera no slip op pincite falsely to potential selling shareholders of target corporations and their representatives x trial petitioners timely petitioned the court in response to their respective notices of liability the three petitioner trusts were created from the sidney alterman irrevocable_trust that was governed by florida law as well as from mr alterman sr ’s will that was probated in florida the mailing address of the john m alterman trust u a d date was in south carolina when it petitioned the mailing address of the bryan s alterman trust u a d date was in colorado when it petitioned the mailing address of the richard c alterman trust u a d date was in florida when it petitioned john alterman resided in florida when he petitioned before trial john alterman passed away after a long battle with parkinson’s disease and a representative of his estate took over his proceeding the court consolidated the cases at docket nos and for trial briefing and opinion trial was held in chicago illinois veera no slip op pincite opinion we must decide whether petitioners are liable for ac’s unpaid tax and penalties under florida’s uniform fraudulent transfer act fufta and whether the procedural requirements of sec_6901 are met specifically we must determine whether the estate of john marks alterman is liable as a transferee of ac and whether petitioners john m alterman trust u a d date bryan alterman trust u a d date and richard alterman trust u a d date are liable as transferees of the sidney alterman irrevocable_trust and mr alterman sr ’s estate which were alleged transferees of ac the commissioner determined that the redemption and stock sale should not be respected and should instead be treated as ac’s liquidating and making a distribution to its shareholders the commissioner asserts that the court should treat these transactions as a sale of the assets of alterman corporation followed by a distribution by alterman corporation of its proceeds to its shareholders thus overall the commissioner determined that i n substance for all transactions stock sale and redemption transaction the shareholders received a distribution in liquidation from alterman corporation petitioners argue that the commissioner’s determinations were in error because the commissioner cannot fla stat ann secs west prove that petitioners received fraudulent transfers under fufta and because the commissioner has not satisfied the procedural requirements under sec_6901 to pursue petitioners as transferees before deciding the multifaceted transferee_liability issues however there are outstanding evidentiary issues we must address i admissibility of mr stevenson’s deposition and testimony the parties presented several evidentiary issues at trial and we reserved ruling on the admissibility of mr stevenson’s testimony in griffin and his deposition in alterman v mdc credit corp petitioners argue that both should be admissible under rule sec_804 and and of the federal rules of evidence the commissioner disagrees and argues that neither mr stevenson’s testimony nor his deposition is admissible because neither satisfies the requirements set forth in the federal rules of evidence a mr stevenson’s testimony in griffin is partially admissible under rule b of the federal rules of evidence rule b of the federal rules of evidence allows statements of an unavailable declarant to be admitted if the declarant gave former testimony as a witness at a trial hearing or lawful deposition whether given during the current proceeding or a different one and is now offered against a party who had-- or in a civil case whose predecessor in interest had--an opportunity and similar motive to develop it by direct cross- or redirect examination mr stevenson’s prior testimony in griffin meets the test under rule b of the federal rules of evidence mr stevenson is currently a criminal defendant in veera and the parties stipulated that if required to take the stand as a witness mr stevenson would assert his fifth_amendment privilege and refuse to testify thus he is unavailable mr stevenson testified as a witness at the griffin trial where the commissioner had an opportunity and similar motive to develop his testimony therefore we admit mr stevenson’s testimony in griffin with certain caveats specifically we admit those portions of mr stevenson’s testimony in griffin that relate to his habit and to midcoast’s routine practicesdollar_figure b mr stevenson’s deposition in mdc credit corp is not admissible under rule b or or of the federal rules of evidence we decline to admit mr stevenson’s deposition in mdc credit corp under rule b of the federal rules of evidence the commissioner was not a see fed r evid a see fed r evid evidence of a person’s habit or an organization’s routine practice may be admitted to prove that on a particular occasion the person or organization acted in accordance with the habit or routine practice the court may admit this evidence regardless of whether it is corroborated or whether there was an eyewitness party in that case and no predecessor to his interest with a similar motive to develop mr stevenson’s deposition was a party to it either accordingly mr stevenson’s deposition is not admissible under rule b of the federal rules of evidence rule b of the federal rules of evidence allows a statement against interest to be admitted if the declarant is unavailable as a witness as already discussed mr stevenson is unavailable to be a statement against interest the statement must be one that a reasonable person in the declarant’s position would have made only if the person believed it to be true because when made it was so contrary to the declarant’s proprietary or pecuniary interest or had so great a tendency to invalidate the declarant’s claim against someone else or to expose the declarant to civil or criminal liability the supreme court has explained that rule b of the federal rules of evidence allows only self-inculpatory statements to be admitted but other statements that are collateral to the self- inculpatory statements and are not themselves self-inculpatory are not admissible under this rule indeed rule b of the federal rules of evidence does not allow admission of non-self-inculpatory statements even if they are made fed r evid b a 512_us_594 within a broader narrative that is generally self-inculpatory thus we are required to evaluate admissibility under rule b of the federal rules of evidence on a statement-by-statement basis first we decline to admit mr stevenson’s deposition in its entirety because rule b of the federal rules of evidence requires us to evaluate each statement separately to determine whether it is self-inculpatory and the entire deposition as a whole does not meet this standard we further decline to admit any statements from mr stevenson’s deposition under rule b of the federal rules of evidence because his statements in his deposition do not have a great tendency to expose him to civil or criminal liability two relevant statements that petitioners seek to admit from mr stevenson’s testimony are his testimony as characterized by petitioners that the altermans had no reason to know that midcoast was going to immediately transfer the alterman companies to a third party on the same day the alterman companies were acquired petitioners further summarize a statement they seek to admit stating stevenson was unaware that there was going to be a williamson v united_states u s pincite accord pappas v commissioner tcmemo_2002_127 wl at fed r evid b wholesale transfer of the alterman companies to a third party on the same day that alterman companies were acquired neither of these statements exposes mr stevenson to civil or criminal liability indeed these are statements in which mr stevenson was distancing himself from the misconduct of others accordingly we decline to admit the deposition for failure to meet that requirement of rule b of the federal rules of evidence petitioners further argue that mr stevenson’s deposition is admissible under the residual catchall exception found in rule of the federal rules of evidence the residual hearsay exception requires that the statement have equivalent circumstantial guarantees of trustworthiness be offered as evidence of a material fact be more probative on the point for which it is offered than any other evidence that the proponent can obtain through reasonable efforts and admitting it will best serve the purposes of these rules and the interests of justice mr stevenson’s deposition does not satisfy the four requirements under rule of the federal rules of evidence first we do not have sufficient guaranties of trustworthiness because we do not know when mr stevenson settled his fed r evid a - dispute with the altermans in relation to the time he gave this deposition we also do not know whether mr stevenson’s interests were adverse to or aligned with midcoast’s at the time he gave this deposition next even assuming that the evidence is of a material fact and is more probative than other evidence we have duplicative evidence on these material facts elsewhere in the record finally on the issue of whether admitting this deposition would best serve the purposes of these rules one of the factors that weighs heavily while certainly not dispositive is the fact that the commissioner was not represented during the deposition accordingly petitioners have not satisfied the four requirements under rule of the federal rules of evidence and thus we will not admit mr stevenson’s deposition testimony ii sec_6901 transferee_liability overview congress enacted sec_6901 in as a procedural tool to allow the irs to proceed against transferees in the same way that it could proceed against other taxpayers under the code the commissioner can pursue both initial transferees and successive transferees under section dollar_figure starnes v commissioner f 3d pincite sec_6901 c a the commissioner must prove two separate and independent conditions the commissioner has the burden to prove that petitioners are liable as transferees but he does not shoulder that burden for the underlying liability of the taxpayer specifically the commissioner must prove two separate and independent conditions that petitioners are transferees as defined under sec_6901 and that an independent basis exist s under applicable state law or state equity principles for holding the transferees liable for the taxpayer’s unpaid tax the commissioner has this burden because the government’s substantive rights are precisely those which other creditors would have under state law and accordingly the commissioner must show that an independent basis exists under state law or state equity to hold transferees liable for the putative taxdollar_figure see sec_6902 rule d because petitioners have not argued that ac does not owe the underlying tax_liability the only issue for us to decide is whether petitioners are liable as transferees see 142_tc_317 see 357_us_39 see also diebold found inc v commissioner f 3d pincite b the commissioner cannot recast using federal_law when evaluating state law substantive liability it is well established that the commissioner cannot recast transactions under federal_law and then apply state law to the transactions as recast under federal_law indeed stern forecloses the commissioner’s efforts to recast transactions under federal_law before applying state law to a particular set of transactions the commissioner continues to argue this theory despite its being rejected twice in division opinions of our court and by the u s courts of appeals for the first second fourth seventh and ninth circuits the supreme court citing 304_us_64 concluded that the two conditions were independent inquiries u ntil congress swords trust v commissioner t c pincite quoting starnes v commissioner f 3d pincite see also diebold found inc v commissioner f 3d pincite frank sawyer trust of date v commissioner f 3d pincite 144_tc_235 stuart v commissioner t c pincite swords trust v commissioner t c pincite frank sawyer trust of date v commissioner f 3d pincite diebold found inc v commissioner f 3d pincite starnes v commissioner f 3d pincite feldman v commissioner f 3d pincite salus mundi found v commissioner f 3d pincite speaks to the contrary the existence and extent of liability should be determined by state law --specifically the state where the transfer was made the supreme court further determined that congress has not seen fit to define that liability and that none exists except such as is imposed by state law therefore the government cannot be put in a better position than other creditors and cannot use federal_law to collapse the transaction under state law accordingly we decline to do so here iii procedural requirements of sec_6901 the commissioner has the burden to prove that there was a transfer and that petitioners are transferees under sec_6901 transferee is nonexclusively defined and includes a donee heir legatee devisee and distributee as well as a shareholder of a dissolved corporation the assignee or donee of an insolvent person the successor of a corporation a_party_to_a_reorganization as defined in commissioner v stern u s pincite see also starnes v commissioner f 3d pincite commissioner v stern u s pincite commissioner v stern u s pincite see diebold found inc v commissioner f 3d pincite sec_6901 sec_368 and all other classes of distributees further we have recently held that a person can be a transferee within the meaning of the section if he is an indirect transferee of property is a constructive recipient of property or merely benefits in a substantial way from a transfer of property the determinative factor is liability to a creditor the commissioner for the debt of another under a state fraudulent conveyance transfer or similar law because of these expansive definitions of both transfer and transferee under sec_6901 we conclude that the commissioner has shown at least an indirect transfer and that petitioners were transferees under the procedural requirements of section dollar_figure sec_301_6901-1 proced admin regs stuart v commissioner t c pincite citing 209_f3d_1082 8th cir rev’g t c memo stuart v commissioner t c pincite citing shartle v commissioner t c memo stuart v commissioner t c pincite citing cole v commissioner tcmemo_1960_278 rev’d on other grounds 297_f2d_174 8th cir stuart v commissioner t c pincite although petitioners argue that procedurally 93_tc_475 aff’d 933_f2d_1014 9th cir lays out elements that the commissioner must prove that case serves to merely give an overview of the general law in this area and certain of the elements described in gumm frequently continued iv liability under state law or state equitable principles the commissioner argues that under fufta petitioners are liable according to an actual fraud theory constructive fraud theories a theory that petitioners were persons for whose benefit transfers were made and a transferee of a transferee theory he is wrong under each but before we take each state law liability theory in turn the commissioner argues that under a state common_law doctrine_of substance over form we should collapse the transactions continued are unnecessary under state law and sec_6901 does not itself impose those requirements 100_tc_180 further there is no requirement under fufta that the commissioner make reasonable collection efforts against the transferor see kardash v commissioner tcmemo_2015_51 at n supplemented by tcmemo_2015_197 transferee_liability is several 61_tc_278 see fla stat ann sec a see fla stat ann secs b see fla stat ann sec see eg frank sawyer trust of date v commissioner f 3d pincite a the form of a transaction should be respected the commissioner argues that we should collapse the transactions under florida law in support of this analysis the commissioner cites a case from a florida bankruptcy court which explained that some courts have ‘collapsed’ transactions in order to evaluate an allegedly fraudulent conveyance in context to arrive at the substance of the transaction one of the cases relied on by the bankruptcy court illuminates this process in reality collapsing transactions is little more than an effort on the part of the court to focus not on the formal structure of a transaction but rather on the knowledge or intent of the parties involved in the transaction indeed the bankruptcy court explained that a lthough the court is unaware of any eleventh circuit case formally acknowledging the propriety of collapsing transactions to determine their economic reality the eleventh circuit has stated that consistent with equitable concepts underlying bankruptcy law the court must look beyond the particular transfers in question to the entire circumstance of the transactions in determining whether the debtor possessed property recoverable in a fraudulent transfer action dilworth v ginn in re ginn-la st lucie ltd bankr lexi sec_6324 at bankr s d fla date relying on cases from the courts of appeals for the second third and seventh circuits 157_br_222 bankr s d n y dilworth bankr lexi sec_6324 at quoting in re chase continued because florida does not have a specific test that courts must use when applying the equitable doctrine_of substance over form we are instructed by other cases that have explained the proper evaluation in starnes we explained that in order to render the initial transferee’s exchange with a debtor fraudulent that transferee must have had either actual or constructive knowledge of the entire scheme indeed courts generally review whether all of the parties involved had knowledge of the multiple transactions accordingly we review whether the altermans had actual or constructive knowledge the ac shareholders lacked actual knowledge the altermans and their advisers did not have actual knowledge that midcoast would fail to do what it promised under the share purchase agreement continued sanborn corp 848_f2d_1196 11th cir see 678_f2d_942 11th cir only where no state court has decided the point in issue may a federal court make an educated guess as to how that state’s supreme court could rule quoting 477_f2d_553 5th cir starnes v commissioner tcmemo_2011_63 slip op pincite starnes v commissioner tcmemo_2011_63 slip op pincite see also feldman v commissioner tcmemo_2011_297 slip op pincite in starnes griffin and frank sawyer trust the facts as found did not establish that the taxpayers knew that midcoast intended not to pay the taxes frank sawyer trust was later reversed but not on these grounds and immediately sell the ac shares the commissioner does not even argue that they had actual knowledge midcoast concealed from the altermans and their advisers its plan to immediately sell the ac stock indeed one of the midcoast representatives mr wellington testified that midcoast never told the altermans that midcoast intended to immediately resell ac he admitted that midcoast misled the altermans and their advisers this is further supported by the fact that the commissioner’s own expert at trial testified that after reviewing the evidence he believed that neither the altermans nor their attorneys had any way of knowing that midcoast was lying to them and that midcoast was going to immediately sell the stock of ac to sequoia this is further supported by another of the commissioner’s witnesses the irs revenue_agent who confirmed that midcoast’s plan was not reasonably discoverable in describing her midcoast investigation she stated i was unable to uncover any evidence of false and fraudulent statements it doesn’t mean it wasn’t there i just was unable to get my hands on it finally the altermans’ attorneys did not find out about what transpired until the irs subpoenaed the altermans years later in the attorneys each expressed surprise at what midcoast had done the ac shareholders lacked constructive knowledge the commissioner argues that petitioners had constructive knowledge that ac would be rendered insolvent and as a result petitioners should be held liable as transferees he is wrong in order to collapse the transactions under state law the commissioner must prove that the former ac shareholders had constructive knowledge that the midcoast acquisition vehicles would cause ac to fail to pay its tax_liability constructive knowledge is either the knowledge that ordinary diligence would have elicited or a more active avoidance of the truth in starnes the court_of_appeals for the fourth circuit_court explained there are two inquiries for constructive knowledge whether the former shareholders had a duty to inquire and if so what that inquiry would have see starnes v commissioner f 3d pincite 48_f3d_623 2d cir quoting 636_fsupp_1537 s d n y aff’d 847_f2d_836 2d cir see also diebold found inc v commissioner f 3d pincite 845_f2d_842 9th cir we note that a lthough hbe leasing corp and diebold are analyzed under the uniform fraudulent conveyance act ufca the predecessor statute to ufta they are nonetheless instructive to our analysis because the collapsing of transactions is a common_law doctrine that would not have been changed by florida’s adoption of ufta cullifer v commissioner tcmemo_2014_208 at n revealed as to the former the court asked whether the former shareholders have actual knowledge of facts that would have led a reasonable person concerned about the transferor’s solvency to inquire further into midcoast’s post-closing plans if so then the shareholders are on inquiry notice and had a duty to follow up next the court analyzed whether the inquiry a reasonably diligent similarly-situated person would have undertaken revealed midcoast’s plan to leave the transferor unable to pay its taxes dollar_figure the shareholders fulfilled their duty to inquire and required safeguards to ensure the tax_liability was paid the ac shareholders took reasonable steps to investigate the red flags they had initially discovered the shareholders relied on their tax lawyers and financial advisers to determine whether midcoast had proposed a sound purchase of their shares midcoast represented that it had been in the asset recovery business for many years and that it was among the top largest purchasers of delinquent consumer receivables in the united_states mr polish was previously familiar with midcoast mr morse contacted midcoast references and got a good starnes v commissioner f 3d pincite starnes v commissioner f 3d pincite starnes v commissioner f 3d pincite impression of midcoast mr barron drew confidence in midcoast from the reputation of midcoast’s attorneys likewise mr jovanovich was assured by the fact that the escrow agent was a reputable law firm the altermans’ advisers requested additional information about midcoast’s business plan and they all believed that midcoast’s business plan to turn ac into an asset recovery business and defer ac’s taxable gain through this business model was plausible indeed the commissioner’s own expert at trial admitted there are no standards for sell- side due diligence only basic principles and accepted practices a seller’s main concern is whether the buyer will be able to close the deal the ac shareholders took reasonable steps to ensure that the midcoast acquisition vehicles would honor their promises to pay the putative tax by placing significant covenants representations and warranties in the share purchase agreement the altermans’ advisers negotiated for specific provisions to be included in this contract and the altermans passed on another deal from diversified because diversified would not agree to those terms among other promises the altermans required from midcoast the share purchase agreement in explaining his report on sell-side due diligence the commissioner’s expert stated there are generally accepted procedures there are no standards out there for due diligence t here is no board or body that sets out standards for due diligence however the financial community for which i’ve worked in for over years have basic principles for doing appropriate due diligence provided that midcoast would cause ac to pay the putative tax_liability midcoast would cause ac to maintain a net_worth of at least dollar_figure million for at least four years sufficient to pay the tax_liability midcoast represented that the combined net_worth of the purchasers was greater than dollar_figure million midcoast would reengineer ac into an asset recovery business midcoast would not allow ac to be dissolved or liquidated for at least four years and that it did not intend to do so thereafter midcoast would cause ac to invest at least dollar_figure in delinquent receivables and would reinvest the proceeds in more delinquent receivables for at least years and midcoast would indemnify the ac shareholders if midcoast did not fulfill the terms of the share purchase agreement it was reasonable for the alterman shareholders to rely on the covenants in the share purchase agreement the midcoast acquisition vehicles were not mere transitory entities similarly the midcoast acquisition vehicles were domestic cf diebold found inc v commissioner f 3d pincite the shareholder representatives plainly knew that shap ii the intermediary was a brand new entity that was created for the sole purpose of purchasing double d the target corporation’s stock frank sawyer trust of date v commissioner f 3d pincite n acquisition company was formed to complete transactions tricarichi v commissioner tcmemo_2015_201 at intermediary was shell company created for sole purpose of facilitating stock sale and merged into target_corporation day after sale entities against whom the alterman shareholders could take action to enforce the covenantsdollar_figure at trial the commissioner’s expert mr hastings presented his conclusion that the altermans did not do reasonable due diligence because they did not investigate the technical merits of midcoast’s plan to offset ac’s upcoming tax_liability and that the stock sale and the associated loan were not commercially reasonable however he admitted on cross-examination that it was fair to say that one of the steps the altermans took requesting representations and warranties from midcoast was a key part of sell-side due diligence in his opinion and that these representations went above and beyond what he has customarily seen he also echoed other trial testimony and said that it appeared that midcoast intended to defraud the altermans from the beginning yet he opined that he believed the altermans should have done more to follow up with midcoast after the sale of their stock such as getting postclosing financial statements and bank statements and putting more teeth in the covenants mr hastings stated that he had seen situations where the selling shareholders negotiated for the right to obtain cf tricarichi v commissioner at intermediary had agreed to indemnify seller if putative tax_liability went unpaid but was incorporated in cayman islands seller’s expert admitted that ‘there can be problems’ enforcing warranties and covenants against offshore entities like nob hill the intermediary that have no assets in the united_states postclosing financial statements from the corporation they had sold however he could not recall any specific examples or how many times he had encountered this mr barron who was also the commissioner’s witness and served as an attorney and adviser to the altermans during the sale testified that p ost-closing monitoring is is very rare in corporate transactions it’s not typical this is so in part because a buyer will rarely agree to allow a seller to access its books or tax returns going forward the shareholders and their advisers performed adequate due diligence further inquiry would not have revealed that the tax_liability would not be paid as we have already noted the ac shareholders made a reasonable inquiry had they dug further they would not have discovered that ac’s tax_liability would not be paid the court_of_appeals for the fourth circuit in starnes held that if the former shareholders were on inquiry notice of midcoast’s plans and failed to make reasonably diligent inquiry they are charged with the knowledge they would have acquired had they undertaken the reasonably diligent inquiry required by the known circumstances in starnes although the tax_court found f 3d pincite that the former shareholders had a duty to make further inquiry that they failed to satisfy the court did not find that the former shareholders had constructive knowledge because it concluded that further hypothetical effort would not likely have revealed midcoast’s post-closing plans to evade the transferor’s tax_liability in these cases midcoast principals were later indicted for defrauding former target_corporation shareholders even mr wellington who was part of the acquisition team claimed that he did not know of the midcoast acquisition vehicles’ plan to immediately sell ac to sequoia which would then cause ac not to pay ac’s tax_liability the government elsewhere has alleged that midcoast’s acquisition staff was misleading the target corporations’ shareholders and their representatives about how midcoast financial would use the corporations after they were purchased indeed the government argued elsewhere that midcoast concealed midcoast financial’s actual business model and this concealment starnes v commissioner f 3d pincite t he tax_court clearly found that the former shareholders would not have learned through further inquiry so much more of midcoast’s intentions to justify the court’s imposition of constructive knowledge veera no slip op pincite necessarily caused the midcoast financial acquisition staff to describe midcoast financial’s business model falsely to potential selling shareholders of target corporations and their representatives and even the commissioner’s own revenue_agent was unable to establish misrepresentations by midcoast when she investigated midcoast for promoter penalties it was not unreasonable for the altermans’ advisers to believe midcoast’s business plan was viable the commissioner argues that it did not make sense for midcoast to purchase ac for a premium and this is another reason that the altermans should have known that midcoast would fail to pay the putative tax however petitioners and their representatives were not unreasonable to believe that midcoast had a viable business_purpose to buy the stock of ac and convert ac into an asset recovery business even accepting the commissioner’s argument that it would have been better for midcoast to start a new entity than to acquire ac does not establish that it was unreasonable to use an existing entity the altermans’ advisers believed that midcoast’s business plan was feasible mr barron generally understood that midcoast was experienced in receivable collection and would use this business to defer ac’s putative tax mr veera no slip op pincite jovanovich testified that he believed midcoast’s business plan to be plausible and described one applicable tax_deferral method that had been available similarly mr polish thought midcoast’s tax_deferral plan sounded reasonable in contrast to advising the alterman shareholders to walk away from the diversified deal we have previously acknowledged that there are legitimate tax planning strategies involving built-in gains and losses and that it was not unreasonable in the absence of contradictory information for the representatives to believe that the buyer had a legitimate tax planning method likewise it was not unreasonable for the altermans’ advisers to believe that midcoast had a legitimate tax_deferral plan accordingly further inquiry by the altermans or their advisers would have been futile and it was not unreasonable for the altermans and their advisers to believe midcoast’s business plan was viable the transactions should be respected because there was an infusion of cash not a circular flow of funds the commissioner argues that there was a circular flow of funds in the deal that served no purpose and that this is another reason that we should collapse the swords trust v commissioner t c pincite transactions he states that the cash in ac was used to fund the purchase of the ac shares but the facts do not support his argument these cases closely resemble starnes where the court_of_appeals for the fourth circuit affirmed the tax court’s holding that the target shareholders lacked constructive knowledge and the target shareholders ultimately were not liable as transferees in starnes the shareholders of the target_corporation tarcon agreed to sell their stock to midcoast and midcoast agreed to reengineer tarcon into an asset recovery business and pay its tax_liability however soon after acquiring tarcon midcoast sold the tarcon stock and then tarcon transferred its cash to an offshore_account tarcon offset its tax_liability with loss deductions that the irs later disallowed the irs eventually pursued the former tarcon shareholders for transferee_liability we held in that case that the tarcon shareholders did not have any knowledge--actual or constructive--of midcoast’s plan to sell the shares and cause the tarcon taxes not to be paid specifically the court_of_appeals noted that the tax_court had applied the correct standard for constructive knowledge under north carolina law and that the commissioner was required to prove that no reasonably diligent person in the former shareholders’ position would have starnes v commissioner f 3d pincite failed to discover that midcoast would cause tarcon to not pay its taxes the court explained that even though the former shareholders might have conducted further inquiry such a hypothetical effort would not likely have revealed midcoast’s post-closing plans to evade tarcon’s tax_liability because the shareholders in starnes did not have constructive knowledge of midcoast’s plan to cause tarcon to fail to pay its tax_liability we respected each of the separate steps of the transaction and did not collapse the transaction indeed i f all had gone as the former shareholders testified they thought it would midcoast would have continued operating tarcon and in paid tarcon’s taxes in the absence of collapsing the steps there was a clear infusion of cash by the purchaser midcoast and the shareholders were paid not with funds from the target_corporation tarcon but with midcoast funds the court_of_appeals for the fourth circuit stated as the tax_court aptly put it starnes v commissioner f 3d pincite starnes v commissioner f 3d pincite starnes v commissioner f 3d pincite ‘thus there was an infusion of cash into the transaction not a circular_flow_of_cash ’ similarly in these cases because the former ac shareholders did not have constructive knowledge of midcoast’s plan to sell its ac stock to sequoia we do not collapse the steps further the separate steps of the transaction show that there was not a circular flow of funds the purchase of the ac shares was funded by a loan from sequoia to the midcoast acquisition vehicles and not with ac funds the ac funds were left untouched escrow records confirm that ac deposited dollar_figure into the escrow account on date and that the same dollar_figure was wired to ac’s new deutsche bank account before the close of business that same day under the escrow agreement and confirmed by escrow records sequoia deposited the money it lent to the midcoast acquisition vehicles into the escrow and per the escrow agreement the midcoast acquisition vehicles then paid what were at that time midcoast acquisition vehicles’ funds to starnes v commissioner f 3d pincite n quoting tcmemo_2011_ slip op pincite n the ac shareholders in exchange for their ac shares accordingly petitioners’ sales of their ac stock to the midcoast acquisition vehicles should be respected the commissioner further argues that we should collapse the transactions because the loans from sequoia to the midcoast acquisition vehicles were shams we disagree first the commissioner’s arguments about the loans by sequoia are entirely inconsistent the commissioner argues that the loans by sequoia were shams but at the same time argues that ac’s guaranty of those loans left it insolvent while the commissioner may argue in the alternative these inconsistencies reveal the weaknesses of both arguments we respect these loans under the loan agreements and promissory notes the midcoast of the dollar_figure that sequoia deposited as a loan to the midcoast acquisition vehicles dollar_figure was sent to alterman enterprises dollar_figure was sent to mr alterman sr ’s estate and the remaining approximately dollar_figure was paid to the midcoast acquisition vehicles to account for the holdback in the share purchase agreement cf feldman v commissioner f 3d pincite affirming the tax court’s finding that a loan to purchase the shares of the target_corporation was a sham in part because the loan was entirely undocumented there was no promissory note or writing setting forth the terms of the loan feldman is distinguishable from these cases because the tax_court there found that it is absolutely clear that all individuals involved were aware that midcoast and its representatives had no intention of ever paying the tax_liabilities of the target_corporation and also that the source of the approximately dollar_figure midcoast premium to be continued acquisition vehicles collectively borrowed dollar_figure to fund the purchase of the ac shares and they agreed to repay dollar_figure the difference between the amount advanced by sequoia and the amount that the midcoast acquisition vehicles agreed to repay represented implicit interest we note that in diebold the court_of_appeals for the second circuit collapsed the transactions because it found that the shareholders had constructive knowledge of the entire scheme including midcoast’s plan to immediately sell the target’s assets in diebold the target corporation’s shareholders sold their interests to an intermediary the intermediary then took the target corporation’s assets and sold the assets to third parties the court found that the target corporation’s shareholders knew that the initial purchaser of its shares was an intermediary because the target corporation’s shareholders knew of the third-party ultimate buyers the court explained that t he shareholder representatives also had a sophisticated understanding of the structure of the entire transaction a fact that courts consider when determining whether to collapse a transaction and continued received by the target corporation’s shareholders was to come from the unpaid tax_liability feldman v commissioner tcmemo_2011_297 slip op pincite 736_f3d_172 accord 776_f3d_1010 impose liability specifically the shareholders’ representatives knew that the intermediary planned to sell the target’s securities assets and the target’s real_estate_assets after closing because both the securities sale and the real_estate sale were alluded to in the draft agreements between the target shareholders and the intermediary this was enough for the court in diebold to conclude that the shareholders ‘should have known’ about the entire fraudulent scheme and that the facts in diebold demonstrate both a failure of ordinary diligence and active avoidance of the truth the court_of_appeals found that the tax court’s holding that the shareholder representatives were not required to make further inquiry into the circumstances of the transaction between the target_corporation and the intermediary was error unlike the target corporation’s shareholders in diebold the ac shareholders and their advisers did not have constructive knowledge that midcoast planned to sell the shares to sequoia and that it would fail to honor the promises representations and warranties it had agreed to in the share purchase diebold found inc v commissioner f 3d pincite diebold found inc v commissioner f 3d pincite diebold found inc v commissioner f 3d pincite quoting tcmemo_2012_61 slip op pincite agreement because the altermans lacked constructive knowledge it is not appropriate to collapse the transactions b there was no constructive fraud under fufta sec b one way the commissioner can show fraudulent transfer is under fufta sec b which is one of the constructive fraud provisions specifically the commissioner must prove that the irs is a creditor of the debtor regardless of whether the claim arose before or after the transfer that a transfer was made by the debtor that the debtor did not receive reasonably equivalent value in exchange for the transfer and that either the debtor was engaged or about to engage in a business or transaction for which the debtor’s assets were unreasonably small or the debtor intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as the debts came due the irs is a creditor of ac but the ac shareholders did not receive transfers from ac when they sold their stock to the midcoast acquisition vehicles and at the time ac redeemed a portion of the ac shareholders’ stock the debtor ac had no intent to engage in a transaction that would leave it unable to pay its debts that intent lay hidden within midcoast it was not the intent of the debtor accordingly the commissioner has not met the requirements of fufta sec b c there was no constructive fraud under fufta sec alternatively the commissioner may establish that a fraudulent transfer occurred under fufta sec another constructive fraud provision to do so the commissioner must prove that the irs was a creditor before the debtor made a transfer that the debtor did not receive reasonably equivalent value in exchange for the transfer and that the debtor was insolvent or rendered insolvent by the transfer under fufta a debtor can be insolvent under what is known as a balance_sheet test if the sum of its debts exceeds the fair value of its assets and a debtor who is not paying its debts as they become due creates a rebuttable_presumption of insolvency a debt is a liability on a claim among other things asset means property of a debtor dollar_figure the commissioner claims that the irs was a creditor of ac before ac made a transfer this question turns on when a debt to the irs was incurred the commissioner argues that we should focus on when ac’s assets were first sold fla stat ann sec fla stat ann sec fla stat ann sec fla stat ann sec which is when the putative tax_liability arose petitioners instead focus on when the return reporting that liability was due or filed fufta defines a debt as a liability on a claim and further defines claims broadly to include even contingent and unliquidated rights to payment because debts include contingent rights to payment the irs’ unmatured tax_liability from ac’s gains on the sale of its operating_assets gave the irs a claim but that is not all that the commissioner must prove under fufta sec the commissioner must also prove that ac made transfers to the ac shareholders without receiving reasonably equivalent value in exchange and that ac was either insolvent at the time of these alleged transfers to the ac shareholders or rendered insolvent by the transfers as we have previously discussed ac did not make any transfers to petitioners in the stock sale to the midcoast acquisition vehicles but even if there had been such a transfer ac had fla stat ann sec fla stat ann sec freeman v first union nat’l bank so 2d fla thus as is universally accepted as well as settled in florida ‘a claim under the act may be maintained even though contingent and not yet reduced to judgment ’ quoting cook v pompano shopper inc so 2d fla dist ct app see stuart v commissioner t c pincite freeman so 2d pincite sufficient assets to cover its putative tax_liability both before and after the stock sale by petitioners thus it is not relevant whether there was reasonably equivalent value exchanged in the stock sale to the midcoast acquisition vehicles accordingly the commissioner has not shown a fraudulent transfer from ac to the shareholders under fufta sec dollar_figure d there was no actual fraud under fufta sec a and another way the commissioner can establish a fraudulent transfer is by actual fraud under fufta sec a under this section the commissioner must prove that the irs is a creditor of the debtor regardless of when the claim arose and that a transfer was made by a debtor with actual intent to hinder delay or defraud any creditor of the debtor actual intent to defraud can be shown through several badges_of_fraud badges_of_fraud are factors that a court can consider to determine fraudulent intent and fufta includes the following factors although the commissioner invoked fufta sec generally neither party specifically addressed fufta sec that specific subsection is inapplicable because inter alia ac as debtor was not insolvent at the time of a transfer from ac to the ac shareholders fla stat ann sec a the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all of the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred the debtors transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor the commissioner has the burden to prove that the transfer was made w ith actual intent to hinder delay or defraud creditors florida courts have held that only one badge of fraud may only create a suspicious circumstance and may not constitute the requisite fraud to set_aside a transfer and several of them when considered together may afford a basis to infer fraud as noted under fufta the commissioner bears the burden_of_proof and must show by the fla stat ann sec fla stat ann sec a johnson v dowell so 2d fla dist ct app preponderance_of_the_evidence that a transfer was fraudulent further t he law presumes the transaction to have been honest that it was without fraud that it was for an honest purpose and the person who asserts that it was of a different character must prove it in order to determine what the debtor ac intended at the time of the transfer we look to what the officers directors and shareholders of ac and their advisers intended at the time petitioners contend that the debtor ac did not intend to hinder delay or defraud any creditor the commissioner argues that there are eight listed badges_of_fraud and additional unenumerated indicators of fraud present in these cases we address those in turn factor transfer to an insider the commissioner asserts that as a part of the stock sale to midcoast ac transferred its cash to the shareholders who are insiders no such transfer occurred petitioners received cash from the midcoast acquisition vehicles that see wieczoreck v h h builders inc so 2d fla mejia v ruiz so 2d fla dist ct app 217_br_336 n s d fla tischler v robinson so fla specifically the commissioner asserts factor sec_1 and under fla stat ann sec are met cash came from sequoia the commissioner has not proven that there was a transfer by ac of its funds to an insider factor transfer was disclosed or concealed the commissioner argues on brief that ac concealed the transfer of cash to the ac shareholders in the midcoast transaction by commingling funds in the escrow account no such concealment occurred the escrow agreement clearly called for the escrow agent morris manning martin to keep the funds separate and the ac shareholders were not paid with money from ac rather they were paid with funds from the midcoast acquisition vehicles which had been supplied by lender sequoia factor transfer of substantially_all assets the commissioner argues that ac transferred substantially_all of its assets to the ac shareholders no such transfer occurred although it is true that ac transferred assets even after both the redemption and the stock sale ac had sufficient assets to pay its tax_liability after the redemption ac had cash of dollar_figure prepaid taxes of dollar_figure and a potential tax_liability from the sale of its operating_assets of dollar_figure leaving ac with a net equity of dollar_figure after the stock sale the net equity increased slightly to dollar_figure factor debtor absconded the commissioner asserts that ac absconded because it changed its name and address after midcoast purchased the shares it quit filing tax returns and it was eventually administratively dissolved by the state of florida the facts don’t support the commissioner’s argument ac notified florida’s secretary of state of its name change and new address and continued to file tax returns for and these are not actions designed to avoid detection factor debtor removed or concealed assets the commissioner argues that ac removed or concealed assets when it deposited the tax_refund of dollar_figure it received on date into its deutsche bank account and then subsequently transferred the same amount to the midcoast acquisition vehicle mcc less than a month later but caselaw holds that the crucial issue is the intention of the transferor at the time of the transfer at the time of the sale on date ac transferred dollar_figure into an escrow account and at the end of the day the escrow agent we note that this transfer indicated it was for the benefit of ac 341_br_53 bankr s d fla transferred ac’s dollar_figure to an ac account with deutsche bank therefore ac’s assets were neither removed nor concealed factor value of consideration received by the debtor reasonably equivalent to the value of the asset transferred the commissioner argues that ac did not receive reasonably equivalent value with respect to two separate transfers the first transfer was the redemption by ac of a portion of the ac shareholders’ shares in exchange for alterman enterprises’ shares the second transfer relates to ac’s guaranty of the sequoia loan petitioners argue that there was reasonably equivalent value exchanged in the redemption and that ac’s liability under the guaranty of the sequoia loan was de_minimis reasonably equivalent value was exchanged in the redemption transaction because the redemption did not favor any one shareholder over another and the redemption did not leave ac insolvent all of the shareholders were redeemed in proportion to their ownership interests in ac at the same price per share further the main case the commissioner cites to support his argument that reasonably equivalent value was not exchanged in the redemption is distinguishable in robinson v wangemann a corporation repurchased shares and gave the 75_f2d_756 5th cir shareholder a promissory note in exchange at the time that the corporation repaid the note it was insolvent the court explained that had the shareholder been paid with cash at the time of the redemption instead of with a note then the transaction would have been valid because at the time of the repurchase the corporation was solvent however the problem was that the corporation was insolvent and did not have sufficient surplus to prevent injury to creditors when the payment on the note was actually to be made in contrast ac was solvent at the time of the redemption and it was not rendered insolvent by the redemption of the shares further there was plenty of cash left in ac to cover any putative tax it might owe for wangemann f 2d pincite wangemann f 2d pincite wangemann f 2d pincite it may be conceded that if arthur wangemann had received cash for his stock at the time he relinquished it the transaction would have been valid but that is not the case presented here the commissioner also cites in re behr contracting inc 79_br_84 bankr s d fla which explains a corporation may not validly repurchase it’s sic corporate stock while insolvent and the corporation receives nothing of value in exchange for the purchase_price wangemann f 2d pincite ac was incorporated under the laws of the state of florida florida corporate law provides a corporation may acquire its own shares see fla stat ann sec west additionally there is no longer a continued ac’s guaranty of the midcoast acquisition vehicles’ repayment of the loan from sequoia was a contingent_liability that did not affect ac’s solvency and was not an unequal exchange as the commissioner suggests it is well established that a contingent_liability cannot be valued at its potential face_amount rather ‘it is necessary to discount it by the probability that the contingency will occur and the liability will become real ’ indeed t he ‘fair value’ of a contingent_liability of course should be discounted according to the possibility of its ever becoming real a contingent_liability is not certain--and often is highly unlikely--ever to become an actual liability in order for the court to count this contingent_liability against ac for purposes of determining solvency and reasonably equivalent value the commissioner must offer evidence of the value of the guaranty and the likelihood continued statutory prohibition against a corporation’s purchasing its own shares at a time it was insolvent or would be rendered insolvent compare fla stat ann sec west with fla stat ann sec repealed 904_f2d_588 11th cir quoting 841_f2d_198 7th cir advanced telecomm network inc v allen in re 490_f3d_1325 11th cir in re xonics photochemical inc f 2d pincite that the guaranty would be needed to satisfy the loan repayment the commissioner offered none the loans from sequoia to the midcoast acquisition vehicles were extinguished the same day that they were entered into by the sale of ac shares to sequoia further midcoast had affirmed in the share purchase agreement that it had a net_worth of over dollar_figure million and had there been an issue with the loan repayment the ac shareholders were reasonable in assuming that midcoast could fund the debt on its own thus the guaranty had no affect on ac’s liabilities and did not affect its solvency accordingly the commissioner’s arguments do not support a finding that reasonably equivalent value was not exchanged factor debtor insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the commissioner argues that ac was insolvent or became insolvent shortly after it made a transfer ac was not insolvent under fufta a debtor can be insolvent under what is known as a balance_sheet test if the sum of its debts see fdic v bell 106_f3d_258 8th cir the court_of_appeals for the eleventh circuit explained in advanced telecomm networks inc v allen in re advanced telecomm network inc f 3d pincite that zero might be an appropriate valuation for some exceedingly remote or unlikely liabilities accord bell f 3d pincite exceeds the fair value of its assets and a debtor is presumed insolvent if it is not paying its debts as the debts become due whether a transferor is insolvent must be separately determined at the time of each transfer in question ac was not insolvent at the time of the redemption at the time of the sale of stock to the midcoast acquisition vehicles or at the time ac made the loan guaranty immediately after the redemption ac had net equity of dollar_figure ac further had net equity of dollar_figure immediately following the sale of stock to midcoast on date at either time there was plenty of money for ac to pay its tax_liability as it came due the commissioner argues that we should take into account ac’s guaranty of the midcoast acquisition vehicles’ repayment of the loan from sequoia but as we have already discussed that loan was a contingent_liability that did not affect ac’s solvency the evidence in the record does not establish that ac became insolvent shortly after the stock sale the record is clear that ac had net equity following the stock sale even taking into account its putative tax_liability several days later fla stat ann sec fla stat ann sec 23_tc_954 ac’s funds were moved into an account in the name of delta trading partners but there is no evidence as to who beneficially owned this account without any evidence of who owned the account we cannot conclude that ac was insolvent factor transfer shortly before or shortly after a substantial debt this factor turns on when a debt to the irs was incurred the commissioner argues that we should focus on when ac’s assets were sold which is when the putative liability arose petitioners instead focus on when the return reporting that liability was due or filed the irs’ unmatured tax_liability from ac’s gain on the sale of its operating_assets gave the irs a claim according to the broad definition of claims under fufta that includes even contingent and unliquidated rights to payment thus in a broad sense ac had a debt for the putative tax at the time a transfer was made but because we have found that the former shareholders did not receive a transfer from ac that left ac with insufficient assets to satisfy its tax_liability this factor does not persuade us to find actual fraud under fufta either fla stat ann sec freeman so 2d pincite additional badges_of_fraud cited by the commissioner the commissioner asserts that there are badges_of_fraud in addition to the enumerated factors including unpaid state taxes and other red flags in the midcoast transaction we have already addressed the red flags and an assumption that the ac shareholders were responsible for and did not pay state taxes does not establish that the ac shareholders intended for ac to not pay its federal tax when due the commissioner has not established that ac made a fraudulent transfer to petitioners with intent to hinder delay or defraud the irs e petitioners are not liable as persons for whose benefit ac made transfers under fufta sec the commissioner asserts that petitioners are liable as persons for whose benefit a transfer was made in addition to providing a remedy against a transferee fufta provides creditors a remedy against a person for whose benefit the transfer was made this remedy allows the creditor to recover mr lefcourt the shareholders’ c p a testified that any failure to pay state taxes was purely an oversight fla stat ann sec a judgment for the value of the asset transferred or the amount necessary to satisfy the creditor’s claim whichever is less in stuart we explained the distinction between transferees and those who get a benefit transferees are those who receive the money or other_property those who get a benefit because someone else received the money or property are persons for whose benefit the transfer was made the paradigm ‘person for whose benefit the transfer was made’ is a guarantor who receives no money but is no longer exposed to the liability when the underlying obligation has been satisfied a person may also be a benefited person if he receives something valuable from the transferee the commissioner offers many alternative arguments to show that petitioners are liable as persons for whose benefit ac made transfers either to the midcoast acquisition vehicles or to sequoia first the commissioner argues that the transfers to the ac shareholders by either the midcoast acquisition vehicles or sequoia were inextricably linked with the transfers from ac to the midcoast acquisition vehicles and sequoia second the commissioner argues that ac funds were used to repay the sequoia loan third the commissioner argues that the transfer from ac to the midcoast acquisition vehicles and sequoia were fla stat ann sec stuart v commissioner t c pincite citations omitted fraudulent fourth the commissioner argues that the ac shareholders received a benefit from ac’s transfer to sequoia by receiving a premium purchase_price for their ac shares finally the commissioner argues that ac transferred its cash into the escrow account ac agreed that its cash could be transferred to sequoia and had ac not transferred its funds into escrow then the ac shareholders would not have been paid the purchase_price for their shares petitioners did not receive transfers from ac and the only transfers from ac to the midcoast acquisition vehicles were dollar_figure on date and dollar_figure on date moreover ac did not transfer funds to sequoia ac transferred dollar_figure to an account in the name of delta trading partners on date and there is no evidence of who beneficially owned that account or what happened to that money accordingly there is no evidence linking the transfers of ac funds to the benefit of the shareholders and the commissioner has not proven liability under fufta sec the commissioner did not put forth evidence to show that ac was insolvent at the time of the date transfer even if ac could be presumed insolvent in date the ac shareholders did not receive transfers from ac and the commissioner failed to prove that the transfers the ac shareholders received from the midcoast acquisition vehicles or alternatively from sequoia were fraudulent see infra p v whether the commissioner has proven liability as a transferee of a transferee of the midcoast acquisition vehicles or as a transferee of sequoia the commissioner argues that petitioners are liable as transferees of a transferee the commissioner asserts that both the midcoast acquisition vehicles and sequoia were transferees of ac and that petitioners were in turn transferees of either the midcoast acquisition vehicles or sequoia hence transferees of a transferee the court_of_appeals for the first circuit in frank sawyer trust articulated this transferee of a transferee_liability theory and added an additional necessary inquiry to the state of the law in this area the court_of_appeals held that massachusetts’ uniform fraudulent transfer act does not require as a prerequisite for the trust’s liability either that the trust knew of the new shareholders’ scheme or that the corporations transferred assets directly to the trust because t he irs has presented evidence of fraudulent transfers from the four companies to various acquisition vehicles and the acquisition vehicles frank sawyer trust of date v commissioner f 3d pincite frank sawyer trust of date v commissioner f 3d pincite purchased the four companies from the trust there is another possible way that the trust can be liable--as transferees of the transferee acquisition vehicles specifically the test that the court_of_appeals for the first circuit articulated in frank sawyer trust was if the tax_court finds that at the time of the purchases the acquisition vehicles did not receive reasonably equivalent value and if either the transaction left the acquisition vehicles with unreasonably small assets or the acquisition vehicles intended to incur a debt beyond its ability to pay then the trust could be held liable for taxes and penalties regardless of whether it had any knowledge of the new shareholders’ asset-stripping scheme we must analyze each transfer that was made by ac and then follow those transfers down the line of successive transfers evaluating whether there was a fraudulent transfer at each link in the chain of liability frank sawyer trust of date v commissioner f 3d pincite frank sawyer trust of date v commissioner f 3d pincite in keeping with the instruction of the court_of_appeals for the first circuit in frank sawyer trust s o long as the shareholders were recipient s of fraudulent transfers from the acquisition vehicles then the irs--as a creditor of ie claimant against the acquisition vehicles --can recover from the shareholders see frank sawyer trust of date v commissioner f 3d pincite the first transfer by ac was in the redemption transaction and we have already found that was not a fraudulent transfer because reasonably equivalent value was exchanged and because ac was not insolvent after the transaction the next transfer ac made was to an account in the name of delta trading partners but the commissioner has not shown sufficient evidence to establish that ac was insolvent at the time of this transfer indeed there has been no evidence presented that those funds were not still under the control of available to or for the benefit of ac the subsequent transfer was from ac to one of the midcoast acquisition vehicles but the commissioner has not put forth evidence to show that ac was insolvent at the time of this transfer indeed ac cannot be inferred to have been insolvent at the time of these transfers according to the evidence we have before us the earliest time we could infer insolvency is when the presumption of insolvency arises under fufta sec which provides that a debtor who is generally not paying his or her debts as they become due is presumed to be insolvent that first occurred when ac failed to pay its federal tax when it became due and owing on date even assuming ac was insolvent on date and assuming the dollar_figure transferred to the midcoast acquisition vehicle mcc on date was a fraudulent transfer the commissioner has failed to offer any evidence about the midcoast acquisition vehicles’ remaining assets let alone whether they were unreasonably small or that the midcoast acquisition vehicles intended to incur debt beyond their ability to pay accordingly any transfer from the midcoast acquisition vehicles to the ac shareholders cannot be fraudulent under the test outlined in frank sawyer trust and applied under fufta likewise the commissioner failed to offer any evidence of sequoia’s remaining assets let alone whether they were unreasonably small or that sequoia intended to incur debt beyond its ability to pay accordingly any transfer sequoia made to the midcoast acquisition vehicles cannot be fraudulent under the test outlined in frank sawyer trust and applied under fufta vi conclusion the commissioner seeks to impute transferee_liability to petitioners for taxes that went unpaid by a corporation in which they previously owned an interest petitioners took steps to ensure those taxes would get paid the we do not need to address the reasonably equivalent value prong because the commissioner has not satisfied the second part of the test corporation itself remained solvent even after the shareholders sold their interests leaving the commissioner to argue that petitioners should be liable under a transferee of a transferee theory but the commissioner failed to show that any of the transferors were insolvent at any of the relevant times although far greater in complexity these cases are reminiscent of terrace corp v commissioner in that case we stated it may well be that respondent could have proved that the transfer which aycock and his wife made to petitioner on date was made while he was insolvent or that the transfer itself rendered him insolvent but he did not prove it and we know of no authority for us to supply by inference what respondent has failed to prove the statute places the burden_of_proof to show transferee_liability upon respondent and that means that he must prove all elements which are necessary to make out a prima facie case to reflect the foregoing an appropriate order will be issued and decisions will be entered for petitioners 37_bta_263 b t a pincite
